Cole, J.
I. The defendant, by answer, motions, demurrer, testimony and instructions, severally presented the question, whether it could show, by parol proof, that at the time plaintiff took the policy he was informed that defendant would not be liable thereon unless the stock was injured on the premises; and offered for an additional premium to insure the stock at any and all places. The circuit court held that the defendant could not be permitted to so plead or show. The court held correctly, because parol contemporaneous evidence is inadmissible to contradict or vary the terms of a valid written instrument; and if such fact could not be shown by such proof, it could not properly be pleaded.
II. It was below, and is here, next claimed that the defendant is not liable for the loss, because the horse was killed at a place not on the premises specified in the policy. This court held otherwise in Peterson v. The Miss. V. Ins. Co., 24 Iowa, 494. The circuit court followed this former decision, which we approve.
*402III. It is further insisted that the defendant is not liable, because the horse killed was not owned by plaintiff when the policy was issued. In analogy to the well-settled rule, that an insurance company is liable for goods purchased and put into the stock after the issuance of a policy upon a stock of goods on certain premises, we hold, as did the learned judge who tried the cause, that the defendant is liable, although the horse was acquired by the plaintiff after the date of the policy, in exchange for other horses then owned by him, and it was killed six miles away from the described premises.
Affirmed.